ORDER
PER CURIAM.
Ronald D. Vaughn (Movant) appeals from the denial of his Rule 24.085 motion for ineffective assistance of counsel. Movant alleges that the motion court erred because it failed to issue specific findings of fact and conclusions of law, and that trial counsel was ineffective in failing to investigate Movant’s co-defendant, who later recanted his allegations implicating Movant in the charged offenses. We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 86.14(b).